Exhibit 10.1

DocuSign  Envelope ID: BE323CFA-9C39-4DCD-BD39-E659BA7B5501

THIS IS A COPY

 

The Authoritative Copy of this record is held at www.docusign.net

■

 

 

 

Paycheck Protection Program Promissory Note and Agreement

 

Wells Fargo SBA Lending

Borrower Names:

Adomani Inc

Important Notice: This Instrument Contains A Confession Of Judgment Provision
Which Constitutes A Waiver Of' Important Rights You May Have As A Debtor And
Allows The Creditor To Obtain A Judgment Against You Without Any Further Notice.
Venue Will Be In The City Of Richmond.I

Paycheck Protection Program Promissory Note and Agreement

 

1.

Parties To Agreement And Acceptance

This Wells Fargo Paycheck Protection Promissory Note and Agreement
{'.'Agreement") governs the Wells Fargo Paycheck Protection Loan ("Loan") that
Wells Fargo Bank, N.A. ("we" or "Lender" is providing to you (if a sole
proprietor) or your business organization, Borrower(s) listed above, (such a
sole proprietor or business organization are referred to in this Agreement as
"Customer", "you", and "your" or "Borrower") and your designated
representatives. The Loan is established under the terms and conditions of the
SBA program of the United States Small Business Administration ("SBA") and the
USA CARES Act (2020l(H.R. 748)(15 U.S.( 636 et seq.)(the "Act") and the
availability of the Loan is expressly contingent on funds being available from
the SBA under the Act to guaranty this Loan. You agree to be bound by and comply
with each and every following term and condition of this Agreement. Lender
agrees, based on the terms and conditions and relying upon the representations
and warranties set forth in this Agreement, to make available to Borrower the
Loan as more fully described herein.

 

2.

Promise to Pay

Borrower promises to pay, to Lender, or order, the principal amount of $261,244,
together with interest on the outstanding principal balance. Borrower will pay
Lender at Lender's address showing this Agreement or at such other place as
Lender may designate in writing.

 

3.

Interest

Interest will accrue on the outstanding principal balance at a fixed rate of
1.00%. Interest will be calculated as described in the Interest Accrual Basis
paragraph below.

 

4.

Interest Accrual Basis

Interest shall be computed on an actual/365 simple interest basis; that is, by
multiplying the applicable interest rate, times the outstanding principal
balance, times the actual number of days the principal is outstanding and
dividing by a year of 365 days.

 

5.

Repayment

Payments shall be due and payable monthly in the amount of $10,998.70 commencing
11/3/2020 and continuing on Day 03 of each month thereafter until maturity. The
Loan shall mature two (2) years from the date of this Agreement, or 5/3/2022, at
which time all unpaid principal. accrued interest, and any other unpaid amounts
shall be due and payable in full. Unless otherwise agreed, all sums received
from Borrower may be applied to interest, fees, principal, or any other amounts
due to Lender in any order at Lender's sole discretion.

As discussed further herein, the Borrower may apply for the loan to be forgiven
in whole or in part.

 

 

{02874337;vl )

--------------------------------------------------------------------------------

 

DocuSign  Envelope ID: BE323CFA-9C39-4DCD-BD39-E659BA7B5501

THIS IS A COPY

 

The Authoritative Copy of this record is held at www.docusign.net

 

If any portion of the principal and/or interest payments are forgiven by the
Lender, upon forgiveness, the remaining balance of the loan will be reamortized
over the remaining term with the entire principal balance remaining unpaid,
along with all accrued and unpaid interest, due and payable upon the Maturity
Date.

 

6.

Permissible Use

The Account will be used for only for purposes authorized by the Act,
specifically the Paycheck Protection Program contained within such Act.

In no event shall the Loan be used for any transaction that is illegal under any
applicable law. You represent that you (if a sole proprietor) and your business
organization are not a Money Service Business as defined by federal law, or have
identified yourself to Lender as such a business and have complied with all
applicable laws, rules and regulations governing such businesses.

 

7.

Forgiveness

The Borrower will not be responsible for any loan payment if Borrower provides
to Lender, in its sole and absolute discretion, sufficient documentation that
(i) the Borrower used all of the loan proceeds for forgivable purposes described
below and (ii) employee and compensation levels are maintained.

The actual amount of loan forgiveness will depend, in part, on the total amount
of payroll costs, payments of interest on mortgage obligations incurred before
February 15, 2020, rent payments on leases dated before February 15, 2020, and
utility payments under service agreements dated before February 15, 2020, over
the eight-week period following the date of the loan. Not more than 25 percent
of the loan forgiveness amount may be attributable to non-payroll costs. The
following is an exhaustive list of forgivable purposes:

 

1)

payroll costs (as defined in the Act and in 2.f.);

 

2)

costs related to the continuation of group health care benefits during periods
of paid sick, medical, or family leave, and insurance premiums;

 

3)

mortgage interest payments (but not mortgage prepayments or principal payments);

 

4)

rent payments;

 

5)

utility payments;

 

6)

interest payments on any other debt obligations that were incurred before
February 15,.2020; and/or

 

7)

refinancing an SBA EIDL loan made between January 31, 2020 and April 3: 2020.

 

8.

Late Charges

For each payment of principal, interest. and/or fees which has not been paid in
full within fifteen days after its date due, Borrower will pay to Lender a late
charge of $15.00 or five percent (5%) of the amount due, whichever is greater.
Borrower acknowledges and agrees that the amount of this late fee is reasonable
with respect to this Loan, taking into account Lender's expectation of timely
receipt of payments with regard to the favorable pricing of this Loan, and the
operational, administrative and regulatory burdens flowing from late payments
and delinquencies. To the extent this late fee or any other fee or charge set
forth in this Agreement may be prohibited or exceed any limit provided by any
present or future applicable law, such fee or charge shall be reduced to the
maximum amount allowed.

 

9.

Prepayment

Borrower may prepay principal of the Loan at any time, in any amount, without
penalty.

 

10.

Default

The following constitute defaults under this Agreement:

 

1)

a payment is not made when it is due;

 

 

2)

the terms of this Agreement are breached in any way;

 

 

3)

Customer defaults under the terms of any other obligation to Lender;

 

 

4)

a bankruptcy petition is filed by or against Customer or any of Customer's
owners;

 

 

5)

a significant change occurs in the ownership or organizational structure of
Customer or in the type or volume of such Customer's business or the death of a
Customer;

 

 

6)

Customer becomes insolvent or is dissolved, or Lender otherwise believes in good
faith that the prospect of payment and/or performance under this Agreement;

 

 

7)

payments to the Loan are returned or reversed for any reason;

 

 

8)

Customer fails to submit required information the Lender deems necessary.

 

 

11.

Remedies

In the event of any Default or failure to meet any condition under the preceding
paragraphs, or upon any termination of a Loan, Lender may, at its option and
without prior notification:

 

1)

close any and all Loans to all use, as well as any other account s for which the
Customer is li able to Lender;

 

2

 

--------------------------------------------------------------------------------

 

DocuSign  Envelope ID: BE323CFA-9C39-4DCD-BD39-E659BA7B5501

THIS IS A COPY

 

The Authoritative Copy of this record is held at www.docusign.net

 

 

2)

accelerate  payment of the full balance on any or all Loans as well as any or
all other account s for which the Customer is liable to Len der, and thereby
require immediate payment of the full balance, including, without limitation any
Lat e Charges or any other charges or fees of any kind due Len der.

 

 

3)

Lender may exercise its right of set-off against any obligation Lender owes to
you, including a set-off to the extent permitted by law against any deposit
account(s) you have with Lender.

 

 

12.

Borrower hereby certifies and represents that:

 

1)

Borrower is eligible to receive a loan under the rules in effect at the time the
loan is made that have been issued by the Small Business Administration (SBA)
implementing the Paycheck Protection Program under Division A, Title I of the
Coronavirus Aid, Relief, and Economic Security Act (CARES Act) (the Paycheck
Protection Program Rule).

 

 

2)

Borrower does not operate an ineligible business under the CARES Act and any
implementing rules, 13 CFR 120 .110 and described further in SBA's Standard
Operating Procedure 50 10 , Subpart B, Chapter 2. Borrower further certifies
that Borrower is not engaged inany act ivity that is illegal under federal,
state or local law.

 

 

3)

Borrower (1) is an independent contractor, eligible self-employed individual, or
sole proprietor or (2) employs no more than the greater of 50 0 or employees or,
if applicable,the size standard  in number of employees established by the SBA
in 13 CF.R. 121.201 for the Applicant's industry.

 

 

4)

The Borrower or any owner of Borrower is not presently suspended, debarred,
proposed for debarment , declared ineligible, voluntarily excluded from
participate in this transaction by any Federal department or agency, or
presently involved in any bankruptcy.

 

 

5)

The Borrower, any owner of Borrower or any business owned or controlled by
either of them, has not obtained a direct or guaranteed loan from SBA or an y
other Federal agency that is currently delinquent or has defaulted within the
last seven (7) years   and caused a loss to the government

 

 

6)

The Borrower (if an individual) or any individual owning 20 %or more of the
equity of the Borrower is not (a ) subject to an indictment, criminal inform at
ion, arraignment, or other means by which formal criminal charges are brought in
any jurisdiction, (b) presently incarcerated , or (c) on probation or parole.

 

 

7)

Within the last five (5) years, the Borrower (if an individual) or an y
individual owning 20%or more of the equity of the Borrower ha s not (a) been
convicted of a felony; (b) pleaded guilty to a felony; (c) pleaded nolo contend
ere to a felony; (d) been placed on pretrial diversion for a felony; or (e) been
pl a ced on any form of parole or probation (including probat ion before
judgment ) for felony charges.

 

 

8)

The Borrower is not a household employer (e.g. an individual who employs
household employees such as nannies or housekeepers).

 

 

9)

All document s submitted to Lender, including without limitation, payroll
processor (records, payroll t ax filings, Form 10 99-MISC, or bank records, are
true and correct.

 

 

10)

The Un it ed Stat es is the principal pl ace of residence for all employees of
the Borrower included in the Borrower's payroll calculation submitted to Lender.

 

 

11)

If the Borrower operates a franchise business, such franchise is listed on the
SBA Franchise Directory.

 

 

12)

Any loan received by the Borrower under Section 7(b)(2) of the Small Business
Act between January 31, 2020 and April 3, 2020 was for a purpose other than
paying payroll costs and other, allowable uses loans under the Paycheck
Protection Program Rule.

 

 

13)

The Borrower was in operation on February 5, 2020 and had employees for whom it
pa id salaries and payroll t axes or pa id independent contractors, as reported
on Form(s) 1099-MISC.

 

 

14)

Current economic uncertainty makes this Loan request necessary to support the
ongoing operations of the Borrower.

 

 

15)

The funds will be used to retain workers and maintain payroll or make mortgage
interest payments, lease payments, and utility payments, as specified under the
Paycheck Protection Program Rule; I understand that if the funds are knowingly
used for unauthorized purposes, the federal government may hold me leg ally li
able, such as for charges of fraud.

 

 

16)

During the period beginning on February 15, 20 20 an d ending on December 31, 20
20 ,the Borrower ha s not and will not receive anot her loan under the Paycheck
Protection Program.

 

 

17)

Borrower certifies that the information provided in the application and the
information provided in all supporting documents and forms is true and accurate
in all material respects. Borrower understands that knowingly making a false
statement to obtain a guaranteed loan from SBA is punishable under the law,
including under 18 USC 10 0 1 and 3571 by imprisonment of not more than five
years and/ or afine of up to $250,0 0 0 ; und er 15 USC 645 by imprisonment of
not more than two years a nd/ or a fine of not more than $5,0 0 0 ; and, if
submitted to a federally insured institution, under 18 USC 10 14 by imprisonment
of not more than thirty years and/or a fine of not more than $1,000,000.

 

 

18)

Borrower acknowledges that the lender will confirm the eligible loan amount
using required document s submitted. Borrower understands, acknowledges and
agrees that the Len der ca n sha re any t a x inform at ion that it ha s
provided with SBA's authorized represent at ives, including authorized
representatives of the SBA Office of Inspect or General,for the purpose of
compliance with SBA Loa n Program Requirements and all SBA reviews.

 

3

 

--------------------------------------------------------------------------------

 

DocuSign  Envelope ID: BE323CFA-9C39-4DCD-BD39-E659BA7B5501

THIS IS A COPY

 

The Authoritative Copy of this record is held at www.docusign.net

 

 

19)

The undersigned officer of the Borrower is duly authorized to execute and
deliver this Agreement, the Note and all other documents executed in connection
therewith, and the performance by the Borrower of the transact ions herein
contemplated are and will be within its powers, have been duly authorized by all
necessary entity action, and are not and will not be in contravention of any
order of court or other agency of government, of law or, if applicable, its
organizing or governing documents, or any indenture,agreement or undertaking to
which it is a party or by which its property is bound, or be in conflict with,
result in a breach of or constitute (with due notice and/or lapse of time) a
default under any such indenture, agreement or undertaking or result in the
imposition of any lien, charge or encumbrance of any nature on any of t he
properties of such Borrower.

 

 

13.

Indemnification

Borrower agrees to indemnify Lender an d hereby holds Lender harmless against
any and all claims, actions, suits, proceedings, costs, expenses, brokerage or
other fees, including reasonable attorneys' fees, losses, damages and
liabilities of any kind, including in tort, penalties and interest , which
Lender may incur in any manner other than Lender's own gross negligence or
willful misconduct, by reason of any matter relating, directly or indirectly, to
the Loan and the Loan Documents, including, but in no way limited to, without
limitation, the calculation of the maximum Loan amount or the amount of the Loan
that qualifies as eligible for forgiveness.

 

14.

Attorney's fees and costs

Customer agrees to pay Lenders attorney's fees and costs: 1) related to this
Agreement; or 2) related to enforcing this Agreement against customer or
customer's owners (if applicable); or 3) related to collecting any amounts due
under this Agreement from Customer or Customer's owners (if applicable).

 

15.

Collateral Exclusions

No deed of trust, mortgage, security deed, or similar real estate collateral
agreement ("Lien Document"), nor any personal propert y security agreement other
than this Agreement or any modification of same ("Security Agreement"), shall
secure this Note unless such Lien Document or Security Agreement specifically
describes this Agreement as a part of the indebtedness secured thereby. As used
herein, this "Agreement" means either (i) this Agreement or (ii) a promissory
note, Confirmation Letter or other evidence of indebtedness which has been
modified, renewed or extended in whole or in part by this Agreement. This
exclusion shall apply notwithstanding the fact that such Lien Document or
Security Agreement may appear to secure this Agreement by virtue of a cross-
collateralization provision or other provisions expanding the scope of the
secured obligations.

 

16.

Supplemental provisions concerning cross-collateralization and personal property

Notwithstanding anything to the contrary in any Lien Document which specifically
describes this Agreement is a part of the indebtedness secured thereby, (1) any
cross-collateralization provision and any other provisions contained therein
expanding the scope of the secured obligations beyond the Secured Debt, any
related "swap agreements" (as defined in 11 U.S.C. Section 101), and obligations
to protect and preserve collateral, shall have no force or effect, and (2) any
lien or security interest granted in such Lien Document upon personal property
shall not include any items of personal property located in a Covered Structure
unless all applicable requirements of the Act, if any, have been satisfied with
respect to such items of personal property.As used herein, "Secured Debt" means
this Agreement and any other notes or agreements evidencing indebtedness
specifically described or listed in and expressly secured by any such Lien
Document(s) and modifications, renewals, and extensions of such notes and
agreements, and "Covered Structure" means a building or mobile home as defined
in the National Flood Insurance-Act (as amended), and its implementing
regulations (collectively, the “Act ") locatedin an area designated by the
Administrator of the Federal Emergency Management Agency as a special flood
hazard area which requires flood insurance pursuant to the terms of the Act .
Additionally, notwithstanding anything to the contrary in the Agreement,
personal property security interests granted pursuant to the terms of the
Agreement shall not secure any obligations beyond this Agreement any related
"swap agreements" (as defined in 11 U.S.C. Section 101), and obligations to
protect and preserve collateral. This exclusion shall apply notwithstanding the
fact that the Agreement may appear to secure such other obligations by virtue of
the definition of Indebtedness contained in the Agreement.

 

17.

Money Laundering, Sanctions, Corrupt Practices, and Compliance with all laws

Borrower represents, warrants and agrees that Borrower, all Borrowers, and any
of their parents, affiliates, subsidiaries, officers, directors, or agents (the
"Borrowing Group") (1) are not now and will not become a Sanctioned Target (as
defined below) of any trade, economic, financial, sectoral or secondary
sanctions, restrictions, embargoes, or anti-terrorism laws promulgated by the
United Nations or the governments of the United States, the United Kingdom, the
European Union, or any other governmental authority with jurisdiction over any
of the Borrowing Group (collectively, “Sanctions"), and are not owned or
controlled by, or acting or purporting to act for or on behalf of, directly or
indirectly, a Sanctioned Target, (2) now comply and will at all times comply
with, and have instituted and maintain, policies, procedures and controls
reasonably designed to assure compliance with, the requirements of all laws,
rules, regulations and orders of any governmental authority with jurisdiction
over any of the Borrowing Group, or that are otherwise applicable to the
Borrowing Group, including, without limitation, (a) all Sanctions, (b) all laws
and regulations that relate to money laundering, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto ("Anti-Money Laundering Laws"),and (c) the U.S. Foreign Corrupt
Practices Act of 1977, as amended, the U.K. Bribery Act of 2010, as amended, and
any other anti-bribery or anti-corruption laws and regulations in any
jurisdiction in which the Borrowing Group is located or doing business
("Anti-Corrupt ion Laws"), (3) to the best of Borrower's knowledge, after due
care and inquiry, are not under investigation for an alleged violation of
Sanctions, Anti-Money Laundering Laws or Anti-Corruption Laws by a governmental
authority that enforces such Sanctions, Anti-Money Laundering Laws or
Anti-Corruption Laws, (4) will not at any time directly or indirectly use any
proceeds of any credit extended by Lender to fund, finance or facilitate any
activities, businesses or transactions that are prohibited by Sanctions,
Anti-Money Laundering Laws or Ant i-Corruption Laws, or that would be prohibited
by the same if conducted by Lender or any other party hereto, and (5) shall not
fund any

4

 

--------------------------------------------------------------------------------

 

DocuSign  Envelope ID: BE323CFA-9C39-4DCD-BD39-E659BA7B5501

THIS IS A COPY

 

The Authoritative Copy of this record is held at www.docusign.net

 

repayment of the credit with proceeds, or provide as collateral any property,
that is directly or indirectly derived from any transaction or activity that is
prohibited by Sanctions, Anti-Mon(¥ Laundering Laws or Anti-Corruption Laws, or
that could otherwise cause the Lender or any other party to this agreement to be
in violation of Sanctions, Anti- Money Laundering Laws or Anti-Corruption Laws.
Borrower shall notify Lender in writing not more than one (1) business day after
first becoming aware of any breach of the foregoing paragraph. "Sanctioned
Target" means any target of Sanctions, including (1) persons on any list of
targets identified or designated pursuant to any Sanctions, (2) persons,
countries, or territories that are the target of any territorial or
country-based Sanctions program, (3) persons that are a target of Sanctions due
to their ownership or control by any Sanctioned Target(s), or (4) persons
otherwise a target of Sanctions, including vessels and aircraft, that are
designated under any Sanctions program.

 

18.

Laws governing this agreement

The laws of the state of South Dakota shall govern this Agreement. If any part
of this Agreement cannot be enforced, this fact will not affect the rest of this
Agreement. Lender may delay or forego enforcing any of its rights or remedies
under this Agreement without losing them. Notwithstanding anything to the
contrary, this Agreement shall not require or permit the payment, taking,
reserving, receiving, collection, or charging of any sums constituting interest
that exceed any maximum amount of interest permitted by applicable law. Any such
excess interest shall be credited against the then unpaid principal balance or
refunded to Customer. Without limiting the foregoing, all calculations to
determine whether interest exceeds the maximum amount shall be made by
amortizing, pro-rating, allocating, and spreading such sums over the full term
of the loan.

 

19.

Limitation on Lawsuits

Customer agrees that any lawsuit based upon any cause of action which Customer
may have against Lender must be filed within one year from the date that it
arises or Customer will be barred from filing the lawsuit. This limitation is
intended to include tort, contract, and all other causes of action for which
Customer and Lender may lawfully contract to set limitations for bringing suit.

 

20.

Credit Evaluation

Credit reports and re-evaluation of credit: You authorize Lender to obtain
business and personal credit bureau reports in the name of the Customer or its
owners, at any time. You agree to submit to Lender current financial information
in the name of the Customer and to submit to Lender, current financial
information in its name, and the name of its owners at any time upon request.
Such information shall be used1for, the purpose of evaluating or re-evaluating
Customer's or its owners' creditworthiness. You also authorize Lender to use
such information and to share it with its affiliates in order to determine
whether you are qualified for other products and services offered by Lender and
its affiliates. Lender may report its credit experience with Customer, its
owners', and Customer's Loan(s) to third parties. Customer agrees that Lender
may release information about Customer, its owners', the Loan Borrower(s)'
and/or Customer's Loan to Lender affiliates.

Important Notice about Credit reporting: Lender may report information about
your Loan(s) to credit bureaus and/or consumer reporting agencies in your name
or the name of your business organization. Late payments, missed payments, or
other defaults on your Loan(s) may be reflected in your personal credit report
or your business organization's credit report{s).

 

21.

ARBITRATION

 

1)

Binding Arbitration: The parties hereto agree, upon demand by any party, to
submit any dispute to binding arbitration in accordance with the terms of this
Paragraph 19 (the "Arbitration Program"). Arbitration may be demanded before the
institution of a judicial proceeding, or during a judicial proceeding, but not
more than 60 days after service of a complaint, third party complaint,
cross-claim, or any answer thereto, or any amendment to any of such pleadings. A
"Dispute" shall include any dispute, claim, or controversy of any kind, in
contract or in tort, legal or equitable, now existing or hereafter arising,
relating in any way to any aspect of this agreement, or any other agreement,
document or instrument to which this Arbitration Program is attached or in which
it appears or is referenced, or any related agreements, documents or instruments
or any renewal, extension, modification, or refinancing of any indebtedness or
obligation relating to the foregoing, including without limitation, their
negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default, or termination. This provision is a material inducement for the parties
entering into the transactions relating to this Agreement, DISPUTES SUBMITTED TO
ARBITRATION ARE NOT RESOLVED IN COURT BY A JUDGE OR JURY. TO THE EXTENT ALLOWED
BY APPLICABLE LAW, THE PARTIES IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHTTHEY
MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY DISPUTE ARBITRATED PURSUANT TO
THIS ARBITRATION PROGRAM.

 

5

 

--------------------------------------------------------------------------------

 

DocuSign  Envelope ID: BE323CFA-9C39-4DCD-BD39-E659BA7B5501

THIS IS A COPY

 

The Authoritative Copy of this record is held at www.docusign.net

 

 

2)

Governing Rules: Any arbitration proceeding will: (i) be governed by the Federal
Arbitration Act (Title 9 of the United States Code), notwithstanding any
conflicting choice of law provision in any of the documents between the parties;
and (ii) be conducted by the American Arbitration Association ("AAA"), or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA's commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees, and costs in which case the arbitration shall be conducted in
accordance with the AAA's optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large complex commercial disputes to be referred to herein, as
applicable, as the "Rules"). If there is an inconsistency between the terms
hereof and the Rules , the terms and procedures set forth herein shall control.
Arbitration proceedings hereunder shall be conducted at a location mutually
agreeable to the parties, or if they cannot agree, then a t a location selected
by the AAA in the state of South Dakota . Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
Dispute.The arbitrator shall award all costs and expenses of the arbitration
proceeding. Nothing contained herein shall be deemed to be a waiver by any party
that is a lender of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

 

3)

No Waiver of Provisional Remedies, Self-Help, and Foreclosure: The arbitration
requirement does not limit the right of any pa rty to: (i) foreclose against any
rea l or personal property collateral; (ii) exercising self-help remedies
relating to collateral or proceeds of collateral such as setoff or repos s es s
ion; or (iii) obtain provisional or ancillary remedies such as replevin,
injunctive relief, attachment, or the appointment of a receiver, before during
or after the pendency of any arbitration proceeding. This exclusion does not
constitute a waiver of the right or any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other pa rty contests such
action for judicial relief, including those arising from the exercise of the
action s detailed in section (i), (ii), and (iii) of this paragraph.

 

 

4)

Arbitrator Qualifications and Powers: Any arbitration proceeding in which the
amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and shall not render an award of
greater than $5,000,000.00. Any Dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. Every arbitrator must be a
neutral practicing attorney or a retired member of the state or federal
judiciary, in either case with a minimum of ten years' experience in the
substantive law applicable to the subject matter of the Dispute. The arbitrator
will determine whether or not an issue is arbitrable and will give effect to the
statutes of limitation in determining any claim. In any arbitration proceeding
the arbitrator will decide (by documents only or with a hearing at the
arbitrator’s discretion) all pre-hearing motions which are similar to motions to
dismiss for failure to state a claim or motions for summary adjudication. The
arbitrator shall resolve all Disputes in accordance with the applicable
substantive law and may grant any remedy or relief that a court of such state
could order or grant within the scope hereof and such ancillary relief as is
necessary to make effective any award. The arbitrators shall also have the power
to award recovery of all costs and fees, to impose sanctions and to take such
other actions a s the arbitra tor deems necessary to the same extent a judge
could pursuant to the Federal Rules of Civil Procedure, the applicable state
rules of civil procedure, or other applicable law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction.The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff ,to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

 

 

5)

Discovery: In any arbitration proceeding discovery will be permitted in
accordance with the Rules .All discovery shall be expressly limited to matters
directly relevant to the Dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, of any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.

 

 

6)

Class Proceedings and Consolidations: No party shall be entitled to join or
consolidate disputes by or against others in any arbitration, except parties to
this Agreement, or to include in any arbitration any dispute as a representative
or member of a class, or to act in any arbitration in the interest of the
general public or in a private attorney general capacity.

 

 

7)

Miscellaneous: To the maximum extent practicable, the AAA, the arbitrators, and
the parties shall take all action required to conclude any. arbitration
proceeding within 180 days of the filing of the Dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a Dispute, the arbitration provision most directly
related to the documents between the pa rties or the subject matter of the
disputes shall control. This arbitration provision shall survive the repayment
of the obligation s that are the subject of the agreement and the termination,
amendment, or expiration of any of the documents or any relationship between the
parties .

 

 

8)

SBA Arbitration: The parties specifically agree that the provisions of the
Arbitration Program set forth above are not applicable to any dispute between
any party and the U.S. Small Business Administration (the "SBA"), including but
not limited to, any dispute with the SBA after purchase of the loan by the SBA.

 

6

 

--------------------------------------------------------------------------------

 

DocuSign  Envelope ID: BE323CFA-9C39-4DCD-BD39-E659BA7B5501

THIS IS A COPY

 

The Authoritative Copy of this record is held at www.docusign.net

 

 

22.

SMALL BUSINESS ADMINISTRATION (SBA)

When SBA is the holder, this Agreement will be interpreted and enforced under
federal law, including SBA regulations. Lender or SBA may use state or local
procedures for filing papers, recording documents, giving notice, foreclosing
liens, and other purposes . By using such procedures , SBA does not waive any
federal immunity from state or local control, penalty, tax or liability.As to
this Agreement, Borrower may not claim or assert against SBA any local or state
law to deny any obligation, defeat any claim of SBA, or preempt federal law.

 

24.

FACSIMILEANDCOUNTERPARTS

This document may be signed in any number of separate copies, each of which
shall be effective as an original, but all of which taken together shall
constitute a single document. This Agreement shall be valid, binding, and
enforceable against a party when executed by an authorized individual on behalf
of the party by means of (i) an electronic signature that complies with the
federal Electronic Signatures in Global and National Commerce Act, state
enactments of the

Uniform Electronic Transactions Act, or any other relevant and applicable
electronic signatures law; {ii) an original manual signature; or (iii) a faxed,
scanned, or photocopied manual signature. Each electronic signature or faxed,
scanned, or photocopied manual signature shall for all purposes have the same
validity, leg a effect, and admissibility in evidence as an original manual
signature.

 

25.

TELEPHONE MONITORING AND CONTACTING YOU

The Lender may monitor or record calls. You agree, in order for Lender to
service the Loan or to collect any amounts you may owe, that Lender may from
time to time make calls and send text messages to you, using
prerecorded/artificial voice messages and/or through the use of an automatic
dialing device, at any telephone number associated with your account, including
mobile telephone numbers that could result in charges to you. You also expressly
consent to Lender sending email messages regarding your Loan to your email
address.

 

26.

FINAL AGREEMENT

The persons and entities signing below ("Party", or collectively, the "Parties")
acknowledge and agree that each Party's execution of this Agreement constitutes
acknowledgment that such Party (i) agrees that there are no oral agreements
relating to this Agreement, (ii) agrees that agreements will be binding upon
Lender only if in writing and signed by Lender, and (iii) acknowledges receipt
of the following Notice, and to the fullest extent allowed by law, agrees to be
bound by the terms of this Agreement and this Notice.

Notice: This Document And All Other Documents Relating To This Loan Constitute A
Written Loan Agreement Which Represents The Final Agreement Between The Parties
And May Not Be Contradicted By Evidence Of Prior, Contemporaneous, Or Subsequent
Oral Agreements Of The Parties. There Are No Unwritten Oral Agreements Between
The Parties Relating To This Loan.

 

27.

TIME IS OF THE ESSENCE. Time is of the essence in the performance of the
Agreement. '

 

28.

JOI NT AND SEVERAL LIABILITY. The obligations of each Borrower shall be joint
and several.

 

29.

STATE SPECIFIC PROVISIONS.

If Borrower is resident of Delaware, Pennsylvania, or Maryland:.

Confession Of Judgment. The Undersigned Hereby Irrevocably Authorizes And
Empowers Any Attorney-At-Law To Appear In Any Court Of Record And To Confess
Judgment Against The Undersigned For The Unpaid Amount Of This Note As Evidenced
By An Affidavit Signed By An Officer Of Lender Setting Forth The amount Then
Due, Together With All Indebtedness Provided For Therein (With Or Without
Acceleration Of Maturity), Plus Attorneys' Fees Of Ten Percent (10%) Of The
Total indebtedness Or Five Thousand Dollars ($5,000.00), Whichever Is The Larger
Amount For The Collection, Which Borrower And Lender Agree Is Reasonable, Plus
Costs Of Suit, and To Refease All Errors, And Waive All Rights Of Appeal. The
Undersigned Expressly Releases All Errors, Waives All Stay Of Execution, Rights
Of Inquisition And Extension Upon Any Levy Upon Real Estate And All Exemption Of
Property From Levy And Sale Upon Any Execution Hereon; And The Undersigned
Expressly Agrees To Condemnation And Expressly Relinquishes All Rights To
Benefits Or Exemptions Under Any And All Exemption Laws Now-In Force Or Which
May Hereafter Be Enacted. No Single Exercise Of The Foregoing Warrant And Power
To Confess Judgment Will Be Deemed To Exhaust The Power, Whether Or Not Any Such
Exercise Shall Be Held By Any Court To Be Invalid, Voidable Or Void; But The
Power Will Continue Undiminished And May Be Exercised From Time To Time As
Lender May Elect Until All Amounts Owing On This Note Have Been Paid In Full.
The Undersigned Hereby Waives And Releases Any And All Claims Or Causes Of
Action Which The Undersigned Might Have Against Any Attorney Acting Under The
Terms Of Authority Which The Undersigned Has Granted Herein Arising Out Of Or
Connected With The Confession Of Judgment Hereunder.

If Borrower is resident of Ohio:

Confession Of Judgment. The Undersigned Hereby Irrevocably Authorizes And
Empowers Any Attorney-At-Law To Appear In Any Court Of Record And To Confess
Judgment Against The Undersigned For The Unpaid Amount Of This Note As Evidenced
By An Affidavit Signed By An Officer Of Lender Setting Forth The Amount Then
Due, Together With All Indebtedness Provided For Therein (With Or Without
Acceleration Of Maturity), Plus Attorneys' Fees Of Ten Percent (10%) Of The
Total Indebtedness Or Five Thousand Dollars ($5,000.00), Whichever Is The Larger
Amount For The Collection, Which Borrower And Lender Agree Is Reasonable, Plus
Costs Of Suit, And To Release All Errors, And Waive All Rights Of Appeal. The
Undersigned Expressly Releases All Errors, Waives All Stay Of Execution, Rights
Of Inquisition And Extension Upon Any Levy Upon Real Estate And All Exemption Of
Property From Levy And Sale Upon Any Execution Hereon; And The Undersigned
Expressly Agrees To Condemnation And Expressly Relinquishes All Rights To
Benefits Or

7

 

--------------------------------------------------------------------------------

 

DocuSign  Envelope ID: BE323CFA-9C39-4DCD-BD39-E659BA7B5501

THIS IS A COPY

 

The Authoritative Copy of this record is held at www.docusign.net

 

Exemptions Under Any And All Exemption Laws Now In Force Or Which May Hereafter
Be Enacted. No Single Exercise Of The Foregoing Warrant And Power To Confess
Judgment Will Be Deemed To Exhaust The Power, Whether Or Not Any Such Exercise
Shall Be Held By Any Court To Be Invalid, Voidable Or Void; But The Power Will
Continue Undiminished And May Be Exercised From Time To Time As Lender May Elect
Until All Amounts Owing On This Note Have Been Paid In Full. The Undersigned
Hereby Waives And Releases Any And All Claims Or Causes Of Action Which The
Undersigned Might Have Against Any Attorney Acting Under The Terms Of Authority
Which The Undersigned Has Granted Herein Arising Out Of Or Connected With The
Confession Of Judgment Hereunder.

WARNING--BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT
YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINSTTHE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE

If Borrower is resident of Virginia:

Confession Of Judgment. In The Event Of Any Default Under This Instrument,
Including, But Not Limited To Any Payment Under This Instrument Not Being Paid
When Due, Whether At Maturity, By Acceleration Or Otherwise, Borrower Hereby
Irrevocably Appoints And Constitutes Dawn Dibenedetto Whose Address Is 400 N 8Th
Street, Suite 1150, Richmond, VA 23219, Borrower's Duly Constituted
Attorney-In-Fact To Appear In The Clerk's Office Of The Circuit Court For City
Of Richmond, Virginia Or In Any Other Court Of Competent Jurisdiction, And To
Confess Judgment Pursuant To The Provisions Of Section 8.01- 432 Of The Code Of
Virginia Of 1950, As Amended, Against Borrower For All Principal And Interest
And Any Other Amounts Due And Payable Under This Instrument As Evidenced By An
Affidavit Signed By An Officer Of The Lender Setting Forth The Amount Then Due,
Together With Attorney’s Fees And Collection Fees As Provided In This Instrument
(To The Extent Permitted By Law). This Power Of Attorney Is Coupled With An
Interest And May Not Be Terminated By Borrower And Shall Not Be Revoked Or
Terminated By Borrower And Shall Not Be Revoked Or Terminated By Borrower's
death, Disability Or Dissolution. If A Copy Of The Instrument, Verified By
Affidavit, Shall Have Been Filed In The Above Clerk's ice; It Will Not Be
Necessary To File The-Original As A Warrant Of Attorney. Borrower Releases All
Errors And Waives All Rights Of Appeal, Stay Of Execution, And The Benefit Of
All Exemption Laws Now Or Hereafter In Effect. Borrower Shall, Upon Lender's
Request, Name Such Additional Or Alternative Person(S) Designated By Lender As
Borrower's Duly Constituted Attorney(S)-ln-Fact To Confess Judgment Against The
Borrower. No Single Exercise Of The Power To Confess .Judgment Shall Be Deemed
To Exhaust The Power And No Judgment Against Fewer Then All The Persons
Constituting The Borrower Shall Bar Subsequent Action Or Judgment Against Any
One Or More Of Such Persons Against Whom Judgment Has Not Been Obtained In This
Instrument

If Borrower is resident of Wisconsin:

Each Borrower who is married represents that this obligation is Incurred in the
interest of his or her marriage or family.

If Borrower is resident of Missouri:

Oral or unexecuted agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable, regardless of the legal theory upon which it is
based that is in any way related to the credit agreement To protect you, the
Borrower(s), and us, the Lender, from misunderstanding or disappointment, any
agreements we reach covering such matters are contained in this writing, which
is the complete and exclusive statement of the agreement between us, except as
we may later agree in writing to modify it.

If Borrower is resident of Illinois:

Borrower Agrees That Borrower, This Note And All Other Documents Executed In
Connection Herewith, Regardless Of The Choice Of Law Made By Lender/Holder,
Shall Be Governed By The Provisions Of The Credit Agreements Act (As Enacted By
And Interpreted In The State Of Illinois) (815 llcs 160 Et. Seq.) And As ThatAct
May Be Amended From Time To Time.

If Borrower is resident of Oregon:

Under Oregon Law, Most Agreements, Promises And Commitments Made By Lender
Concerning Loans And Other Credit Extensions Which Are Not For Personal, Family,
Or Household Purposes Or Secured Solely By Grantor's/Borrower's Residence Must
Be In Writing, Express Consideration And Be Signed By An Authorized
Representative Of Lender To Be Enforceable.

 

8

 

--------------------------------------------------------------------------------

 

DocuSign  Envelope ID: BE323CFA-9C39-4DCD-BD39-E659BA7B5501

THIS IS A COPY

 

The Authoritative Copy of this record is held at www.docusign.net

 

 

If Borrower is resident of Washington:

Oral Agreements Or Oral Commitments To Loan Money, Extend Credit, Or To Forbear
From Enforcing Repayment Of A Debt Are Not Enforceable Under Washington Law.

 

Wells Fargo Bank, National Association

By

 

[gbdv0so55ai5000001.jpg]

Name

 

 

 

 

Division Lending Manager

Title

 

 

 

 

05/03/2020

Date

 

 

 

9

 

--------------------------------------------------------------------------------

 

DocuSign  Envelope ID: BE323CFA-9C39-4DCD-BD39-E659BA7B5501

THIS IS A COPY

 

The Authoritative Copy of this record is held at www.docusign.net

 

Borrower Acknowledgement and Acceptance

By signing below, and intending to be legally bound, Borrower acknowledges
receipt of the Agreement. Adomani Inc

 

BY.DocuSlgned by:

Michael K Menerey

Nam (Signature)

 

 

Title (Borrower's Title)

 

 

If Borrower is resident of Delaware, Pennsylvania, Ohio, Maryland or Virginia:

 

 

Borrower (Borrower's Name)

Wells Fargo Bank, National Association

Lender

05/03/2020 I 7:03:20 PM CDT

Date

 

 

 

Disclosure for Confession of Judgment

 

I/We have executed a Promissory Note (the “Note") obligating Borrower to repay
the amount described therein.

 

 

[gbdv0so55ai5000002.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initials

 

Initials

 

I/We understand that the Note contains wording that would permit Lender to enter
judgment against Borrower in Court, without advance notice to Borrower and
without offering Borrower an opportunity  to defend against the  entry of
judgment, and that the judgment may be collected immediately by any legal means.

 

 

[gbdv0so55ai5000003.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initials

 

Initials

 

In executing the Note, Borrower is knowingly, understandingly and voluntarily
waiving its rights to resist the entry of judgment against it at the courthouse,
including any right to advance notice of the entry of, or execution upon, said
judgment, and Borrower is consenting to the confession of judgment.

 

 

[gbdv0so55ai5000004.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initials

 

Initials

 

10

 